DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-11, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindroos (US4372761) in view of Cradeur (US5862819).
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoos in view of Cradeur, further in view of US’956 (US2589956).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoos in view of Cradeur further in view of Potter (US4375976).

Rejection in view of Lindroos and Cradeur
Referring to claim 1, Lindroos teaches in figure 1 an apparatus for reducing pollution emitted into air by an industrial exhaust source expelling exhaust air carrying at least one pollutant (cleaning dust loaded gas and/or stream; abstract), comprising: 
a sleeve configured to extend from a top end of an industrial exhaust source (scrubber 1 and duct 2), said sleeve comprising an interior cavity for the traveling therethrough of exhaust air from the industrial exhaust source, at least one sidewall delimiting the interior cavity (sidewall would be that of the scrubber 1), at least one opening on said one sidewall (see reference 5 along the side wall that allows for the water source to enter), and an open top end (outlet 3); 
a sprinkler system for supplying water to said interior cavity of said sleeve (connection 5 supplied with washing liquid; column 2 lines 65-67), said sprinkler system comprising at least one nozzle extending through the at least one opening on said sidewall and positioned within the interior cavity (see the nozzles 4 extending into scrubber 1 from connection 5), wherein the at least one nozzle is configured to inject water towards said at least one sidewall of said sleeve and through exhaust air traveling through said interior cavity and carrying at least one pollutant (the dashed lines are showing the water being spray from the nozzles 4, and they are towards the sidewalls of scrubber 1); and 
one or more drainage pipes open to said interior cavity of said sleeve (drain pipe 8) for draining water and at least one pollutant carried by the water from the interior cavity (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16).  
Referring to the limitations “for reducing pollution emitted into air by an industrial exhaust source expelling exhaust air carrying at least one pollutant,” “for the traveling therethrough of exhaust air from the industrial exhaust source,” “for supplying water to said interior cavity of said sleeve,” and “for draining water and at least one pollutant carried by the water from the interior cavity” are considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Lindroos does not explicitly state a support housing including at least one support ring enveloping said sleeve exterior and a plurality of support arms attached to the support ring on one end and a support surface on another surface.
Cradeur teaches a mobile scrubber unit that has a support structure shown in figure 2 having the ring 82 and legs 74 that attach to the support surface 124 or another part of the device.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a support ring structure as taught by Cradeur to be used with the device of Lindroos, as Cradeur teaches the benefit of being mobile in order to clean gases as needed to remove hazardous material from entering the atmosphere (column 1 line 31 to column 2 line 32).
Referring to the limitation of “wherein said support housing stabilizes and supports weight of said sleeve and sprinkler system weight on said industrial exhaust source,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 2, Lindroos teaches in figure 1 a base of said sleeve comprises a channel configured to collect water and at least one pollutant falling along the at least one sidewall (Column 2 lines 10-16 teach that washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8. The bottom of the scrubber would be considered the area near 18, which is forming a channel between the sidewall of 1 and the duct 2. Since the water is sprayed via the dashing lines, they go towards the sidewall of 1 and would therefore slide down and be collected in the channels.) and to carry said water and at least one pollutant towards said one or more drainage pipes (see drain pipe 8 at the bottom of the channels).  
Referring to claim 8, Lindroos teaches in figure 1 the sprinkler system further comprises an incoming water tubing assembly configured to receive water from a water supply source external to the sleeve (Column 1 lines 65-67 teach that connection 5 is supplied with washing liquid under pressure, for example water. Therefore the water is the water supply source, and it connecting to the connections 5 is considered an incoming water tubing assembly.), wherein the incoming water tubing assembly is in fluid communication with the at least one nozzle to feed water to the at least one nozzle (Connected 5 is supplied with water, which would flow through into the scrubber and into the nozzle 4).  
Referring to claim 9, Lindroos teaches in figure 1 at least one secondary tube extending from the incoming water tubing assembly, through the sleeve and into the interior cavity,Page 4 of 11Appl. No. 15/695,000 Reply to Restriction/Election Requirement of April 7, 2020wherein each secondary tube of the at least one secondary tube carries, and is configured to feed water to, one or more nozzles of the at least one nozzle (The secondary tube is considered to be the connection tube between the nozzle 4 and the connection 5.).  
Referring to claim 10, Lindroos teaches in figure 1 each secondary tube carries a single nozzle of the at least one nozzle (The nozzle 4 is connected to the end of the tube connecting 4 and 5.).  
Referring to claim 11, Lindroos teaches in figures 1 and 2 the sleeve is cylindrical (Column 1 lines 60-64 the scrubber is a cylindric casing.).
Referring to claim 13, Lindroos teaches in figure 1 the at least one nozzle is arranged at a central longitudinal axis of the sleeve (see nozzles 4 in the middle of scrubber 1).  
Referring to claim 14, Lindroos teaches in figure 1 the at least one nozzle is configured to inject a plurality of water jets radially outward thereof (See the dashed lines leaving nozzle 4).  
Referring to claim 15, Lindroos teaches in figure 1 the at least one nozzle comprises two or more nozzles arranged vertically spaced apart relative to one another (The nozzles 4 are vertically spaced apart from one another.).  
Referring to claim 16, Lindroos teaches in figure 1 the two or more nozzles are arranged in vertical registration relative to one another (The nozzles 4 are vertically spaced apart from one another.).  
Referring to claim 17, Lindroos teaches in figure 1 the one or more drainage pipes are sloped downward (Drain pipe 8 is sloped downwards.).  
Referring to claim 20, Lindroos teaches in figure 1 a method for reducing pollution emitted into air by an industrial exhaust source expelling exhaust air carrying at least one pollutant (cleaning dust loaded gas and/or stream; abstract) comprises the steps of: 
providing an industrial exhaust source with an apparatus comprising: Page 6 of 11Appl. No. 15/695,000 Reply to Restriction/Election Requirement of April 7, 2020 
a sleeve configured to extend from a top end of an industrial exhaust source (scrubber 1 on top of duct 2), said sleeve comprising an interior cavity for the traveling therethrough of exhaust air from the industrial exhaust source, at least one sidewall delimiting the interior cavity (sidewall would be that of the scrubber 1, cavity would be the inside), at least one opening on said one sidewall (the opening would be how the connection 5 and the nozzle interact), and an open top end (outlet 3 at the top); 
a sprinkler system for supplying water to said interior cavity of said sleeve (connection 5 supplied with washing liquid; column 2 lines 65-67), said sprinkler system comprising at least one nozzle extending through the at least one opening on said sidewall and positioned within the interior cavity substantially normal to the axial direction of the industrial exhaust source spelling exhaust air (nozzle 4 can be seen arranged in the center and over the duct 2, and it connects through the sidewall to connection 5), wherein the at least one nozzle is configured to inject water towards said at least one sidewall of said sleeve and through exhaust air traveling through said interior cavity and carrying at least one pollutant (the dashed lines are showing the water being spray from the nozzles 4, and they are towards the sidewalls of scrubber 1); 
and one or more drainage pipes open to said interior cavity of said sleeve (drain pipe 8) for draining water and at least one pollutant carried by the water from the interior cavity (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16); 
supplying water to said sprinkler system (connection 5 supplied with washing liquid for example water; column 2 lines 65-67); 
injecting, by said at least one nozzle, said supplied water towards the at least one sidewall of the sleeve (the dashed lines are showing the water being spray from the nozzles 4, and they are towards the sidewalls of scrubber 1); 
removing, by said water injected from said at least one nozzle, one or more pollutants from exhaust air traveling through said sleeve (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16); 
directing, by said at least one sidewall of the sleeve, said water and said one or more removed pollutants to fall towards the one or more drainage pipes (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16); and 
draining the fallen water and one or more removed pollutants through the one or more drainage pipes (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16).
Lindroos does not explicitly state a support housing including at least one support ring enveloping said sleeve exterior and a plurality of support arms attached to the support ring on one end and a support surface on another surface.
Cradeur teaches a mobile scrubber unit that has a support structure shown in figure 2 having the ring 82 and legs 74 that attach to the support surface 124 or another part of the device.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a support ring structure as taught by Cradeur to be used with the device of Lindroos, as Cradeur teaches the benefit of being mobile in order to clean gases as needed to remove hazardous material from entering the atmosphere (column 1 line 31 to column 2 line 32).
Referring to the limitation of “wherein said support housing stabilizes and supports weight of said sleeve and sprinkler system weight on said industrial exhaust source,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.

Rejection in view of Lindroos, Cradeur, and US’956
Referring to claim 3, Lindross and Cradeur do not explicitly teach the base comprises an inwardly-directed bottom section and an upwardly-directed neck extending from the inwardly-directed bottom section in a spaced-apart relationship with the at least one sidewall of the sleeve, wherein the Page 3 of 11Appl. No. 15/695,000Reply to Restriction/Election Requirement of April 7, 2020channel is delimited by the at least one sidewall, the inwardly-directed bottom section and the upwardly-directed neck.  
US’956 teaches an analogous device (separating smoke particles from gas; column 1 lines 1-10) with a sleeve (12) on a gas source (duct 10) with a sprinkler system (14) and a drain pipe 21. US’956 teaches in figure 1 this inwardly directed bottom section with an upwardly directed neck extending from the inwardly directed bottom section in a spaced apart relation with the at least one side wall of the sleeve (19 is the inwardly directed bottom section as it curves inward and the space between 19 and 17 is this upwardly directed neck as it extends from 19 and goes upwards. The upward part is spaced apart from the sidewall of 12.), wherein the channel is delimited by the at least one sidewall, the inwardly directed bottom section and the upwardly directed neck (The channel would be within this curved portion 19, that is contained inside the sidewall, bottom section, and curved section).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this curved channel of US’956 in the invention of Lindroos and Cradeur as US’956 teaches the benefit of having this sloped shape to help concentrate the fluid in the lowermost portion (column 2 lines 15-23).
Referring to claim 4, Lindroos and Cradeur do not explicitly teach the channel is sloped downward towards said one or more drainage pipes.
US’956 teaches an analogous device (separating smoke particles from gas; column 1 lines 1-10) with a sleeve (12) on a gas source (duct 10) with a sprinkler system (14) and a drain pipe 21. US’956 teaches in figure 1 the channel is sloped downward towards said one or more drainage pipes (basin 19 is sloped to concentrate fluid at a lowermost portion 20 which leads to outlet pipe 21; column 2 lines 15-25).  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this curved channel of US’956 in the invention of Lindroos and Cradeur as US’956 teaches the benefit of having this sloped shape to help concentrate the fluid in the lowermost portion (column 2 lines 15-23).
Referring to claim 5, Lindroos does not explicitly teach the one or more drainage pipes consist of a single drainage pipe, and wherein the channel is circumferentially-shaped and sloped downward towards said drainage pipe
US’956 teaches an analogous device (separating smoke particles from gas; column 1 lines 1-10) with a sleeve (12) on a gas source (duct 10) with a sprinkler system (14) and a drain pipe 21. US’956 teaches in figure 1 the one or more drainage pipes consist of a single drainage pipe, and wherein the channel is circumferentially-shaped and sloped downward towards said drainage pipe (basin/trough 19 is sloped to concentrate fluid at a lowermost portion 20 which leads to outlet pipe 21; column 2 lines 15-25).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this curved channel of US’956 in the invention of Lindroos and Cradeur as US’956 teaches the benefit of having this sloped shape to help concentrate the fluid in the lowermost portion (column 2 lines 15-23).
Referring to claim 6, Lindroos and Cradeur do not explicitly teach a structure supporting the apparatus to extend from the top end of the industrial exhaust source.
US’956 teaches an analogous device (separating smoke particles from gas; column 1 lines 1-10) with a sleeve (12) on a gas source (duct 10) with a sprinkler system (14) and a drain pipe 21. US’956 teaches in figure 1 a structure supporting the apparatus to extend from the top end of the industrial exhaust source (Column 2 lines 42-49 teaches pipes 25, 26 are connected down to a pump 27 which is shown in figure 1 to be extending from the top end of the duct 10. The pipes are connected to the sleeve by brackets 28.).  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this structure supporting the apparatus as taught in US’956 in the device of Lindroos and Cradeur as this would allow for a more compact structure as Lindroos and Cradeur would also have connections to a water source linked to connection 5. While Lindroos does not show the same pipes as US’956, it would be obvious to have a connection to the water source in order to have the water come into the nozzles to spray, therefore having this support structure would help make the device more compact and sturdy.
Referring to claim 7, US’956 teaches in figures 1 and 2 the structure comprises at least one ring encircling said sleeve and a plurality of supporting beams resting against and extending from the at least one ring (the ring would be bracket 28 extending around 13, and the other pipes 25 and 26 extend and rest against the ring).  
Rejection in view of Lindoos, Cradeur, and Potter
Referring to claim 12, Lindroos and Cradeur do not explicitly teach the at least one nozzle is configured to inject water horizontally towards the at least one sidewall of the sleeve.
Potter teaches in figure 1 an analogous device (removing particulate material from a stream of gas with a secondary filter apparatus with water sprays to remove additional material; abstract) with a sleeve (10) on a gas source (12) with a sprinkler system (nozzles 36, 38, and 42) and a drain pipe 24). Potter teaches the nozzles injecting water horizontally towards the at least one sidewall of the sleeve (36 is injecting the water horizontally towards the sidewalls of 10 as seen in figure 1.)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the nozzle inject water horizontally as taught by Potter in the invention of Lindroos and Cradeur as Potter teaches the benefit of being able to spray the entire area of the gas as it comes through in order to help remove any particulate matter carried by the stream (column 5 lines 11-20).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        10/27/2022